              Case 1:21-cv-00532-SAG Document 19 Filed 03/23/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MARYLAND
                                                      Case No.:       1:21-cv-00532
    BRYCE CARRASCO

                    Plaintiff


    v.                                                MOTION TO SEAL CERTAIN EXHIBITS


    M&T BANK

                    Defendant



                           MOTION TO SEAL CERTAIN EXHIBITS

         1.       Plaintiff hereby motions to seal certain exhibits filed due to personal information

which should be confidential for privacy reasons. The documents are listed below:

         2.       Document 16-1.

         3.       Document 16-3.

         4.       Plaintiff files this memorandum respectfully this 23rd day March 2021.




____________/s/*____________
Bryce Carrasco




1
